Name: 1999/559/EC: Commission Decision of 10 August 1999 on a financial contribution of the Community to the eradication of bluetongue in Greece in case of a new incursion of the disease (notified under document number C(1999) 2622) (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  economic policy;  Europe;  means of agricultural production;  cooperation policy
 Date Published: 1999-08-11

 Avis juridique important|31999D05591999/559/EC: Commission Decision of 10 August 1999 on a financial contribution of the Community to the eradication of bluetongue in Greece in case of a new incursion of the disease (notified under document number C(1999) 2622) (Only the Greek text is authentic) Official Journal L 211 , 11/08/1999 P. 0055 - 0056COMMISSION DECISIONof 10 August 1999on a financial contribution of the Community to the eradication of bluetongue in Greece in case of a new incursion of the disease(notified under document number C(1999) 2622)(Only the Greek text is authentic)(1999/559/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EC(1) pertaining to certain expenditure in the veterinary field, as last amended by Decision 94/370/EC(2), and in particular its Article 6,(1) Whereas bluetongue outbreaks were recorded between the end of October and the beginning of December 1998 on the Rhodes, Kos and Leros islands, in the prefecture of the Dodecanese and in the prefecture of Samos;(2) Whereas these outbreaks were due to wind-borne infected vectors from abroad;(3) Whereas emergency measures were taken by the Greek authorities and the financial contribution of the Community in the cost of these measures was fixed by Decision 99/221/EC(3), of 9 March 1999;(4) Whereas the precautionary measures concerning the movement of live animals of susceptible species and some products thereof in the regions concerned have been laid down in Decision 1999/293/EC(4) of 29 April 1999;(5) Whereas the last clinical cases of bluetongue were recorded at the beginning of December 1998;(6) Whereas it is advisable to establish a warning system in order to demonstrate at the earliest possible moment any new development of the virus coming from abroad;(7) Whereas in case of reappearance of the disease it is necessary to take emergency measures to prevent its further spread by eliminating the source of the virus;(8) Whereas for the bovine species, this elimination should be achieved by the destruction of the sentinel animals which have seroconverted and the seronegative animals being held on the same holding;(9) Whereas for the ovine and caprine species, this elimination should be achieved by the destruction of flocks where evidence of the disease has been proved;(10) Whereas these stamping out measures are not adapted to an epidemic situation and should be reconsidered if such situation arises;(11) Whereas ten outbreaks on the same island should be considered as an epidemic situation;(12) Whereas it is advisable to continue the operations intended to reduce the vector populations by concentrating these actions on the sites particularly favourable to the reproduction of the vectors;(13) Whereas the measures provided for in this Decision are in conformity with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Greece shall establish, with effect from 1 July 1999, groups of sentinel bovine animals in the localities most exposed to the risk of a new incursion of the disease. These groups will be set up as follows:- 10 groups of five animals in Rhodes and in Kos;- five groups of five animals in Samos;- two groups of five animals in Leros.Greece shall communicate to the Commission before 1 August 1999 a map of the regions concerned indicating the selected locations.Sentinel animals shall be serologically tested every fifteen days and any seroconversion shall be immediately notified to the Commission and the Member States.Article 2Greece shall ensure the destruction of:- all sentinel bovines which have seroconverted and all seronegative bovines in the same holding or holdings,- all sheep in flocks with any evidence of bluetongue.Article 3Greece shall establish a campaign against the vector population by treating with insecticide all the breeding sites of Culicoides imicola in the vicinity of holdings where cattle are kept or bred.Article 4The participation of the Community in the cost of the measures intended to reveal as early as possible any incursion of bluetongue virus and to prevent any new dissemination of the disease, and implemented up to 15 September 1999, up to a maximum amount of EUR 0,3 millions shall be:- 50 % of the cost incurred for serological analysis of the sentinel bovine animals set up in accordance with Article 2,- 50 % of the cost incurred by Greece in compensating owners for the slaughter and destruction of sentinel bovines which have seroconverted and the seronegative cattle in the same holding or holdings,- 50 % of the cost incurred by Greece in compensating owners for the slaughter and destruction of sheep flocks where any evidence of the disease has been confirmed up to a maximum of ten per island,- 50 % of the cost incurred by Greece for the desinsectisation of the breeding sites of the vectors,- 50 % of the cost incurred by Greece for the operations after 8 January 1999 and necessary for the completion of the serosurveillance programme envisaged in the Annex to Decision 99/221/EC.Article 51. The Community's financial contribution shall be granted after supporting documents have been submitted.2. The supporting documents referred to in paragraph 1 shall include(a) an epidemiological report on each holding where slaughtering has taken place(b) a financial report listing in particular- for compensation, the list of the beneficiaries and their addresses, the number, species and categories of animals slaughtered, their date of slaughter, the amount paid out (excluding VAT) and the date of payment,- for other measures covered by the financial participation of the Community, a list of the expenses, including description of the measures and the date of payment(c) a report certifying the implementation of the measures provided for in Articles 1, 2 and 3.Article 6Applications for payment, together with the supporting documents referred to in Article 5, shall be submitted to the Commission before 1 March 2000.Article 71. The Commission may carry out on-site checks in collaboration with the competent national authorities to ensure that the assisted measures have been implemented and the relevant expenditure incurred.The Commission shall inform the Member States of the outcome of these checks.2. Articles 8 and 9 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy(5) shall apply mutatis mutandis.Article 8This Decision will be reconsidered, on the initiative of Greece or of the Commission, if the situation justifies the implementation of new measures and in particular in case of an epidemic situation.Article 9This Decision is addressed to the Hellenic Republic.Done at Brussels, 10 August 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 168, 2.7.1994, p. 31.(3) OJ L 82, 26.3.1999, p. 44.(4) OJ L 114, 1.5.1999, p. 55.(5) OJ L 94, 28.4.1970, p. 13.